Title: To Alexander Hamilton from Marquis de Lafayette, [31 March 1803]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Paris Germinal the 10th. 11th year [March 31, 1803]
My dear hamilton

I would like by this opportunity to write to you a long letter, but having been Laying on my back for two months past, and being for three weeks to come, doomed to the same situation, I must confine myself to a few lines written near my bed. The particulars of the accident and his cure will be given to you by General Bernadotte, whom I must particularly introduce and his lady to Mrs. Hamilton and to you. Politics I will not dwell upon. My sentiments are so well Known to you that it were superfluous to say what I think of senatus-consulta at home, and settling colonies in North America. Yet I hope this late affair may still be arranged to mutual satisfaction, and I am sure nobody could have better personal disposition than my friend General Bernadotte, who to those high and brilliant abilities which have so much contributed to ⟨the⟩ triumph of the french arms, joins one of the most civic, generous, ⟨and⟩ candid hearts, it is possible to meet with. I Know he sets a great value by the approbation of the citizens of America, and is particularly desirous of your acquaintance, and properly sensible of its advantages.

I have seen in the papers a letter from you relative to the transactions at our Yorktown redoubt in which I have found my friend hamilton’s whole caracter, and the more pleased I have been to receive it, as the attack had been for some time known to me, but on the proposal of some friends to write to you, I had answered you were on the spot, and would know better what was best for me to be done.
Adieu my dear friend, my best respects to Mrs. hamilton, remember me to our friends, I Know you are most friendly interested in my private concerns, and have ever depended upon it.
most affectionately I am your constant friend

Lafayette
Gen. hamilton

